Exhibit 24(b)(10): Consent of Independent Registered Public Accounting Firm Exhibit 24(b)(10) – Consent of Ernst and Young LLP, Independent Registered PublicAccounting Firm We consent to the reference to our firm under the caption “Experts” in Post-Effective Amendment No. 51 to the Registration Statement (Form N-4, No. 033-59261) of Separate Account B of Voya Insurance and Annuity Company, andto the incorporation by reference therein ofour reports dated (a) March 18, 2016, with respect to the financial statements of Voya Insurance and Annuity Company and (b) April 4, 2016, with respect to the financial statements of Separate Account B of Voya Insurance and Annuity Company. /s/ Ernst & Young LLP Boston, Massachusetts December 20, 2016
